Robinson, J.
The plaintiff brought this action against defendant in justice court to recover from defendant for services in his hotel from October 25, 1916, to March 11, 1917. In justice court and in the district court on the verdict of the jury the plaintiff recovered a judgment for $76.25 and interest. The defendant appeals to this court. The verdict is well sustained by convincing testimony and the appeal has no merit. There was no merit in the defense.
At Conway, defendant ran a hotel of eighteen rooms, kitchen, dining room, and office. His wife had left him with four small children, and he had no help only Annie Wherman, who in February, 1917, became the mother of a child conceived at the hotel. Under such conditions defendant was fortunate in securing the services of the plaintiff at $4, $5, or $6 a week, though he claims he did not agree to pay her anything, and that she worked for her board, and that she was not competent to testify to the value of her services. But little or no testimony is needed to show to judges or jurors of any common sense that $4 a week is very moderate pay for a woman of twenty-seven years doing *134general hotel work. She testifies: “I washed dishes, cooked, did laundry and washing, baked pies and bread, washed clothes, worked all over the house, carried out the slops and brought in the water,” and defendant told her to do it. After working six weeks she wanted to leave, and defendant would not let her go. Her testimony is entirely convincing. It far outweighs the testimony of the defendant. The charge of the court is manifestly correct. The ease is simple. The defense has not the least merit.
Judgment affirmed.